Citation Nr: 0739057	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-21 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for left hip 
iliotibial band syndrome, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1999 to June 
2002.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his substantive appeal to the Board, received in June 
2005, the veteran requested a hearing before a Decision 
Review Officer (DRO).  A hearing was held in March  2006, 
before a DRO at the VA Regional Office in Cleveland, Ohio.  A 
transcript of the hearing testimony is in the claims file.

In the veteran's substantive appeal, he also indicated that 
he wanted a hearing before a member of the Board.  The 
veteran was scheduled for a hearing before the Board at the 
RO in May 2007, but he failed to appear.  Therefore, his 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left hip joint is a major joint that does 
not show thigh flexion limited to 30 degrees or lower, 
limitation of thigh abduction of 10 degrees, or malunion of 
the femur with moderate knee or hip disability.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left hip iliotibial band syndrome have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.20, 4.27, 4.45, 4.71a, Diagnostic Code 5024-
5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2007); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The requirements with respect to the content of the notice 
were met in this case.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claim for an increased rating.  Specifically, a July 2004 
letter stated that in order to establish entitlement to an 
increased disability rating, the evidence must demonstrate 
that the service-connected condition has gotten worse.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2004 letter notified him 
that reasonable efforts would be made to help him obtain any 
further evidence necessary to support his claim.  He was 
informed that VA would assist him in requesting any records 
held by Federal agencies, including medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed that he was scheduled for a VA 
examination and the importance of attending the examination.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  The July 2004 
notice letter notified the veteran that he must provide 
enough information about any further records so that they 
could be requested from the agency or person that has them.  
In addition, the letters stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the July 2004 letter informed the veteran that he 
may send in "evidence showing that your service-connected 
left hip condition has increased in severity."  The letter 
also provided him with specific examples of types of relevant 
evidence. The letter thus, in effect, informed the veteran to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2007).

The Board also notes that the RO sent the veteran a duty to 
assist letter, dated in July 2004, before the initial 
unfavorable decision in October 2004 on his claim.  A more 
complete duty to assist letter was issued thereafter in March 
2006, which fully addressed all four notice elements.  
Although the 2006 notice letter was not sent not before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but also the AOJ readjudicated 
the case after the notice was provided in a Supplemental 
Statement of the Case (SSOC) issued in June 2006.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Such notice was furnished in this case in March 2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA outpatient treatment records.  The veteran 
submitted statements in support of his claim and was provided 
an opportunity to set forth his contentions during the 
hearing before a DRO.  The appellant was afforded VA medical 
examinations in July 2004 and September 2006.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with his claim.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran throughout the course of this appeal by 
providing him with a SOC and a SSOC that informed him of the 
laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7 (2007).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, a June 2003 rating decision granted service 
connection and assigned a 10 percent disability evaluation 
for left hip iliotibial band syndrome pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5024-5255 (2007).  A January 2004 
rating decision continued the 10 percent disability rating.  
The October 2004 rating decision on appeal also continued the 
10 percent disability rating.  

The veteran has been diagnosed with left hip iliotibial band 
syndrome.  Because the condition is not listed under VA 
regulations, the RO rated the veteran's condition under 
Diagnostic Codes 5024-5255.  Diagnostic Code 5024, used for 
the evaluation of tenosynovitis, directs that the veteran's 
left hip iliotibial band syndrome be rated under the same 
criteria listed under Diagnostic Code 5003, degenerative 
arthritis.

Under Diagnostic Code 5003, the code first directs that the 
disorder be considered on the basis of limitation of motion 
for the specific joint involved.  In the veteran's case, the 
criteria under Diagnostic Codes 5250-5255 (hip and thigh) 
would be considered.  If the veteran's disorder does not meet 
any of the requirements under Diagnostic Codes 5250-5255 for 
compensation, Diagnostic Code 5003 then directs that a rating 
of 10 percent only be assigned if the veteran has a major 
joint that has some limitation of motion, but not to the 
extent that would warrant compensation under the applicable 
codes for rating limitation of motion.

Degenerative arthritis, established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Under VA regulations, the hip is considered a major 
joint.  38 C.F.R. § 4.45(f) (2007).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  Id.

Normal ranges of hip motion are flexion from zero degrees to 
125 degrees; abduction zero degrees to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253, for impairment of the thigh, 
where there is limitation of rotation of the affected leg and 
the veteran cannot toe-out more than 15 degrees; or there is 
limitation of abduction of the thigh and the veteran cannot 
cross his legs, a 10 percent evaluation is assigned.  Where 
there is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned. 38 C.F.R. § 4.71a 
(2007), Diagnostic Code 5253.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.

The Board observes that the words "slight", "moderate" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence so that its decisions are 'equitable and 
just'.  See 38 C.F.R. § 4.6 (2007).

Also under Diagnostic Code 5255, fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

The veteran was afforded a VA examination in July 2004.  A 
physical examination revealed a well-nourished young male in 
no acute distress.  He showed forward flexion to 70 degrees, 
with pain to 80 degrees on the lateral side of the left hip, 
extension to 20 degrees, and lateral flexion 40 degrees 
bilaterally.  Straight leg raising was positive on the left 
to 40 degrees with pain to 55 degrees; on the right he 
experienced pain at 55 degrees.  His left hip flexed to 88 
degrees and the right one to 107 degrees and both hips 
extended to 0 degrees.  He had tenderness over the lateral 
side of the hip and over the lateral aspect of the left 
buttocks.  There was no sign of peripheral edema or muscle 
atrophy.  The veteran had difficulty balancing on his right 
leg, which was the leg that was previously fractured.  He had 
difficulty squatting, which caused hip pain and unsteadiness.  
The impression was iliotibial band syndrome with increasing 
pain, stiffness, and difficulty with bending, kneeling, and 
prolonged standing or walking.  X-rays were negative for 
arthritis in the hips and the examiner concluded that the 
pain was significantly interfering with the veteran's 
lifestyle.

The veteran was afforded another VA examination in September 
2006.  At this examination, he reported constant pain in the 
left hip, radiating to the left thigh and knee with increased 
flair-ups during prolonged standing and sitting, running, 
changes in weather, and exposure to cold temperatures.  
Examination revealed that the veteran's gait was within 
normal limits.  The left hip joint showed normal range of 
motion, but the veteran experienced pain at the maximal range 
of motion, especially with abduction of 40 degrees and 
external rotation of 50 degrees.  The veteran's range of 
motion for his hip was within normal limits both actively and 
passively and there was no indication of tenderness.  The 
veteran's left knee joint was within normal limits, including 
range of motion.  The examiner's assessment was iliotibial 
band syndrome with stable symptoms and left hip strain with 
normal MRI of the hip.  As for the MRI study of the left hip, 
also conducted by VA in September 2006, the muscles were 
symmetrical and there was no evidence of labral tear.  The VA 
examiner's impression pertaining to the MRI was that it was 
unclear what the clinical history was with respect to 
subluxation and that the study was normal.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his left hip iliotibial band syndrome 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).  
The evidence does not show thigh flexion limited to 30 
degrees or lower as required for Diagnostic Code 5252, or 
limitation of thigh abduction of 10 degrees as required by 
Diagnostic Code 5253, or malunion of the femur with moderate 
knee or hip disability as required under Diagnostic Code 
5255.  Outpatient treatment records from a VA Medical Center 
(VAMC) dated from February 2003 to April 2006 also failed to 
show the required limitation of motion.

Because the veteran's left hip does not have a limitation of 
motion that warrants a compensable evaluation under 
Diagnostic Codes 5250-5255, but does constitute a "major 
joint" (as defined by VA regulations) that has some lesser 
limitation of motion, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5024-5255 (2007).  In 
order to warrant a higher disability rating, the evidence 
would have to show limitation of motion consistent with the 
criteria for a 20 percent evaluation under Diagnostic Codes 
5250-5255.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher evaluation 
would be in order under other relevant diagnostic codes, the 
Board finds that the criteria for a rating in excess of 10 
percent for left hip iliotibial band syndrome, are not met 
under other diagnostic codes.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5250-5251, 5254 (2007).   Taking these 
alternative Diagnostic Codes in turn, Diagnostic Code 5250 
requires a specific finding of hip ankylosis, which was not 
made in the July 2004 or September 2006 VA examinations.  
Consideration of Diagnostic Code 5251 is moot since 10 
percent is the maximum rating the code allows.  Finally, 
Diagnostic Code 5254 requires a finding of a flail joint for 
the hip, which has not been shown by the evidence.  In light 
of the evidence submitted, the Board finds that the veteran 
is not entitled to a higher evaluation under Diagnostic Codes 
5250-5251, 5254 (2007).  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007), and the holdings in DeLuca.  
However, an increased evaluation for the veteran's left hip 
iliotibial band syndrome is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned rating, and no higher.  In this regard, the 
Board observes that the veteran has complained of pain in his 
left hip on numerous occasions and experiences pain at the 
maximum ranges of flexibility.  At his March 2006 DRO 
hearing, he also complained of a constant dull, nagging pain 
that occasionally flairs up to an incapacitating pain.  
However, the effect of the pain in the veteran's left hip 
iliotibial band syndrome is contemplated in the currently 
assigned 10 percent evaluation.  Moreover, although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  The veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's left hip iliotibial band 
syndrome.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's service-connected left 
hip iliotibial band syndrome has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards used to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left hip iliotibial band syndrome under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


ORDER

An increased disability rating in excess of 10 percent for 
left hip iliotibial band syndrome is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


